SACKETT, Judge
(dissenting)
I dissent. I would affirm the decision of the pension board and reverse the trial court.
The issue is whether there is substantial evidence to support the board’s decision that plaintiff was incapacitated for duty as a police officer. The board argues there is substantial evidence.
A series of doctors have examined plaintiff. All of the doctors at the University of Iowa Hospitals and Clinics, Dr. Birkett and Dr. Larsen came to the conclusion that plaintiff’s condition was not such as would physically or mentally preclude him from performing the duties of a police officer. But the board also considered the fact that all of the medical experts had likewise agreed earlier that the plaintiff was capable of performing police duties and had been wrong.
Dr. Larsen, the treating and attending psychiatrist, in his testimony states:
Q. In our 1983 testimony - to this board, you identified three diagnoses that you have made. One was hypertension — A. Right.
Q. two was the situational disturbance — A. Yes.
Q. and three was the secondary depression. Is it my understanding that now — or in May of 1988, when you made your last evaluation, you were of the opinion that Kevin Benson was no longer incapacitated by hypertension? A. At that time my understanding was that his blood pressure had been controlled, yes.
Q. Is the underlying latent condition which gives rise to increases in blood pressure under certain conditions something that totally goes away or is it something that continues to exist, but is currently latent and simply not being activated? A. Having to do with blood pressure, there are two parts. One is that, yes, some people have an increased risk. And I would have to say with Kevin there would be some evidence that he has that risk, but it’s now latent.
*308The other part, however, is that some part is under a person’s control; that is, how much you weigh, how — your activity level, and what — how you handle your life is under your control. And that part probably can go away or be dealt with accurately by the person. So I’d say some of both.
Q. So in this particular instance, there is some continuing latent potential for reoccurrence of hypertension? A. Some risk, yes.
Q. The situational disturbance that you diagnosed, is it your opinion as of May 1988, that he is no longer incapacitated as a result of the situational disturbance? A. Well, that is my belief, that the situation of events from '79 through ’83 has been dealt with and had passed. And it was my understanding that there was evidence to that fact, and so I felt the situational part of things had passed.
Q. With respect to the secondary depression diagnosis, that was secondary to the other two, was it not? A. I believe that, yes.
Q. Okay, but you’re telling us that the — there is a 50/50 probability in males that once you have had this — once you’ve been diagnosed with depression, that it’s going to reoccur, is that correct? A. That’s my belief.
Q. So am I correct in saying that again while the symptoms of the depression as you have described have now abated, that the underlying latent potential, whatever it is in the human psyche among this 10 percent of people that makes them susceptible to depression, still exists in these people? A. Yes. To a greater degree than ever, that’s correct.
Q. So the underlying condition of hypertension and the underlying condition which gives rise to secondary depression that incapacitated Mr. Benson, while in total abatement, still exists as of this day? A. To some degree.
Q. Do you have an opinion as to that degree, Doctor? A. Well, I guess that becomes real difficult. I can only offer the statistics that I have already stated, which is the 50 percent risk of another episode, and some subjective observation of time since 1983 that we’ve not during these last five or six years had another episode.
So there is some risk there. It’s'higher than average, and that’s the reason we’re having such a difficult time making a determination is that it’s a subjective guess or an educated guess only as to whether this is a risk that could be tolerated....
This testimony must be considered in light of the previous medical history. Dr. Larsen has testified that there is a 50/50 probability of reoccurrence. The secondary depression and hypertension conditions which Dr. Larsen believes may reoccur, are life-threatening conditions. Dr. Larsen clearly outlined the conditions and the consequences in his letter to the chief of police on August 16, 1983. In that letter, the doctor concludes:
I believe Mr. Benson cannot return to work for the Fort Dodge Police Department without significant risk of morbidity or mortality....
This diagnosis by Dr. Larsen was reached four months after three physicians at the University of Iowa Hospitals and Clinics found Mr. Benson fit for duty, wherein they said:
(2) Neither his hypertension nor medications that he is taking to control the hypertension appear to interfere with his present job performance,
and only three years after he had been placed on retirement pursuant to Chapter 411.6(3) of the 1979 Code of Iowa for the first time.
The plaintiff has had a history of erratic hypertension and depression that has occurred on two previous occasions within the past ten years, the consequences of which are life-threatening. The high degree of probable reoccurrence is substantial and is evidence of a current incapacity to perform police duties.
The varying medical opinions over the years support a finding the plaintiff’s condition is unpredictable and that the severity *309of the condition and the probability of reoc-currence are risky, particularly for a person performing as a police officer. The local board that had the most direct contact with the issue determined not to reinstate the plaintiff. Their decision should prevail.